 IntheMatterofNATIONAL METAL PRODUCTSCOMPANY, INC.andMETAL POLISHERS,BUFFERS,PLATERS AND HELPERS INT'LUNION,LOCAL No. 70,AFFILIATED.WITHTHE AFLCase No. C-1853.-Decided May 3, 1941Jurisdiction:hardware manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Colonel C. Sawyer,for the Board.Waite, Schindel c0 Bayless, by Mr. Phillip J. Schneider,of Cincin-nati, Ohio, for the respondent.Mr. Walter Bennett,of Kokomo, Ind., for the Union.Mr. Sidney L. Davis,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Metal Polishers, Buffers, Platers andHelpers International Union, Local No. 70, affiliated with the AFL,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Eleventh Region(Indianapolis, Indiana), issued its complaint dated March 24, 1941,against National Metal Products Company, Inc., Connersville, In-diana, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and the accompanyingnotice of hearing thereon were duly served upon the respondent andthe Union.With respect to the unfair labor practices, the complaint allegedin substance (1) that from on or about October 1, 1940, down toand including October 24, 1940, the respondent, by its ,officers andagents, urged, persuaded, and warned its employees to refrain frombecoming or remaining members of the Union under penalty of31 N. L. R. B, No. 90.441843-42-vol. 31-36547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge or other reprisals; (2) that on or about October 13, 1940,the respondent, by its officers and agents, 'attempted by threats ofphysical violence and other reprisals to obtain information concern-ing activities of the Union from Carl H. Rummel, an employee ofthe respondent and an active member of the Union; (3) that onOctober 24, 1940, charges previously filed by the Union with theBoard were informally adjusted by the execution of 'a settlementagreement on that date, signed by the respondent and the Union, andapproved by the Regional Director, and by the posting of a noticein respondent's plant; (4) that since the signing of such settlement.agreement and continuously thereafter, and down to and includingthe issuance of the complaint, the respondent has engaged in unfairlabor practices in violation of the aforesaid settlement agreementin that it has urged, persuaded, and warned its employees to refrain-from becoming or remaining members of the Union under penalty,of discharge, interrogated employees concerning their knowledge ofactivities of the Union, and in other ways has attempted to discreditthe Union; (5) that on or about November 4, 1940, the respondentdischarged Virgil Higgs and thereafter refused to reinstate himbecause he was a member of and assisted the Union, and' because heengaged in concerted activities for the purpose of collective bargain-ing and other mutual aid and protection; and (6) that by these andother acts, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.Prior to a hearing,. the respondent, the 'Union, and the attorneyfor the Board entered into a stipulation dated April 7, 1941.Thestipulation provides as follows :STIPULATIONA charge having been filed by the Metal Polishers, Buffers,Platers and Helpers International Union, Local No. 70, affiliatedwith the AFL (hereinafter called the Union), with the RegionalDirector of the National Labor Relations Board (hereinaftercalled the Board), for the Eleventh Region, at Indianapolis,Indiana, on November 6, 1940, alleging that the National MetalProducts Company, Inc. (hereinafter called the Respondent)has engaged in unfair labor, practices within the meaning ofSections 8 (1) and (3) of the National Labor Relations Act;the Board, through its Regional Director, having issued' andserved a complaint stating the charges, 'service of which is herebyacknowledged by the parties; and it being the desire of theIa NATIONAL METAL PRODUCTS COMPANY, INC.549parties to conclude all proceedings before the Board in thiscase,IT ISHEREBY STIPULATED AND AGREED by and between the partieshereto :-(1)The National Metal Products Company, Inc., 419 EastTenth Street, Connersville, Indiana, is an Indiana corporationincorporated January 2, 1934. It has no affiliates nor is it asubsidiary of any other company and employs approximately 63employees at its Connersville Plant.Respondent, at its Connersville Plant, is engaged in the manu-facture, sale and distribution of exterior casket hardware, anditsmarket for its product is the casket manufacturers who' aresmall and not large enough to manufacture their own hardware.Its products are fabricated completely from raw materialssuch as casting alloy metals and cold roll steel. Its plant thoughsmall is equipped to perform all operations from the raw mate-rialsto the finished product.Respondent obtains cold roll steel from companies in Indiana;Youngstown, Ohio; Chicago, Illinois; and Warren, Ohio, andobtains casting alloymetalsfrom firms in Whiting, Indiana ;Indianapolis, Indiana; and Cincinnati, Ohio.In connection with the manufacture of respondent's products,it also purchasessuch things as packing, boxes, lumber andplating chemicals.These various items are purchased fromfirms in Indiana, Kentucky and Ohio.The total dollar value estimated in round figures of respond-ent's purchases of raw material for the year 1940 is in excess of$100,000.Approximately 65 to 70 per cent of such purchaseswas purchased from firms located outside of the State of Indiana.The respondent's finished product in terms of dollars duringthe year 1940 is estimated in round figures to be in excess of$250,000.Approximately 75 per cent thereof represents salesto customers located in states other than the State of Indiana.Respondent admits that it is engaged in interstate commercewithin the meaning of the National Labor Relations Act.(2)The Metal Polishers, Buffers, Platers and Helpers Inter-national Union, Local No. 70, affiliated with the AFL, is a labororganization within the meaning of Section 2, subsection (5)of the National Labor Relations Act.(3)That, without hearing and other procedure before theBoard to which the parties may be entitled under the NationalLabor Relations Act, or the Rules and Regulations of the Board,the Board may, upon the basis of the pleadings and this Stipu-lation,make'findings of fact and enter the following Order: 550DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board herebyorders that the respondent, National Metal Products Company,Inc., its officers and agents, shall :1.Cease and desist from :(a)Discouraging membership in Metal Polishers, Buffers,Platers and Helpers, International Union, Local No. 70, affili-ated with the AFL, or any other labor organization of itsemployees, by discriminating in regard to hire or tenure ofemployment or any term or condition of employment;(b) In any other manner interfering with, restraining orcoercing its employees in the exercise 'of their right to form,join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engagein concerted activities for the purposes of collective bargaining,or other mutual aid or protection, as guaranteed in Section7 of the National Labor Relations Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act :(a)Offer to Virgil Higgs immediate and full reinstatementto his former position without prejudice to his I seniority orother rights and privileges;-(b)Make whole Virgil Higgs for any loss of pay he mayhave suffered by reason of the discrimination against him,by payment to him of a sum of money equal to the amountwhich he would normally have earned as wages during theperiod the respondent discriminated against him, less his netearnings during such period;(c) Immediately post notices in conspicuous places through-out its plant at Connersville, Indiana, and maintain suchnotices for a period of sixty (60) consecutive days from thedate of posting, stating; (1) That the respondent will notengage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; (2) Thatthe respondent will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order; and (3) Thatrespondent's employees are free to become or remain membersof Metal Polishers, Buffers, Platers and Helpers, InternationalUnion, Local No. 70, affiliated with the AFL, and the respond-entwill not discriminate against any employee because of14 _INATIONAL METAL PRODUCTS COMPANY, INC.551membership or activityin that organization,or any otherorganization ;(d)Notify the Regional Director for the-Eleventh Regionin writing within ten days from the date of this Order whatsteps the respondenthas takento comply therewith.(4)The parties hereby consent to the entry by the UnitedStates Circuit Court of Appeals for the Seventh Circuit, upon ap-plication by the Board, of a Decree in the form attached heretoand made a part hereof,enforcingthe Order of theBoard asabove set forth, without further notice of said application.The execution of this Stipulation and the entryof said Decreeshall concludeallproceedingsbefore theBoard inthe aboveentitled case.(5)That the entire agreement is contained within the terms ofthis Stipulation and thereisnoverbal agreement of any kindwhichvaries, alters, or adds to this Stipulation.(6)That this Stipulationis subjectto the approval of theBoard and shall become effective immediately uponthe grantingof suchapproval.IN THE UNITED STATES CIRCUIT COURT OF APPEALS FOR THESEVENTH CIRCUITNATIONAL LABOR RELATIONS BOARD, PETITIONERV.NATIONAL METAL PRODUCTS COMPANY, INC., RESPONDENTDECREEThe National LaborRelationsBoard (hereinafter called theBoard), pursuant to the authority conferred upon it by an actof Congress, approved July 5, 1935 (49 Stat. 449, C. 372; 29U. S. C. A. Section 151et seq.),and known as the National LaborRelations Act, having on theday of ___'____, 1941, peti-tioned this court for the enforcement of a certain Order issuedby the Board in a proceeding by it against respondent, NationalMetal Products Company, Inc., said proceeding being known uponthe records of the Board as Case No. XI-C-785, the title thereofbeing"In the Matter of National Metal Products Company, Inc.andMetal Polishers, Buffers, Platers, and Helpers, InternationalUnion, Local No. 70, affiliated with the AFL,"and the said re-spondent and theBoardhaving on the ____ day of April 1941,stipulatedfor the entryof a decree in this form, 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS-HEREBY ORDERED,ADJUDGEDAND DECREED,'by consent of allparties, that the Order of the Board, as set out below, is herebyaffirmed and enforced :ORDERUpon the basis of the above findings of fact and conclu-sionsof law, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Boardhereby orders that ,the respondent, National Metal ProductsCompany, Inc., its officers and agents, shall:1.Cease and desist from :(a)Discouraging membership in Metal Polishers, Buffers,Platers and Helpers, International Union, Local No. 70, affili-ated with the AFL, or any other labor organization of its em-ployees, by discriminating in regard to hire or tenure ofemployment or any term or 'condition of employment;(b) In any other manner interfering with, restraining orcoercing its employees in the exercise of their right to form,join, or assist labor organizations, to bargain 'collectivelythrough representatives of their own choosingand to en-gage in concerted activities for the purposes of collective bar-gaining, or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.2.Take the followingaffirmativeaction which the Boardfinds will effectuate the policies of the Act :(a)Offer to Virgil Higgs immediate and full reinstate-ment to his former position without prejudice to his seniorityor other rights and privileges;(b)Make whole Virgil Higgs for any loss of pay he mayhave suffered by reason of the discrimination against him, bypayment to him of a sum of money equal to the amount whichhe would normally have earnedas wagesduring the periodthe respondent discriminated against him, less his net earn-ings during such period;(c) Immediately post notices in conspicuous places through-out its plant at Connersville, Indiana, and maintain suchnotices for a period of sixty (60) consecutive days from thedate of posting, stating: (1) That the respondent will notengage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this .Order; (2) thatthe respondent will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order; and (3) That re-spondent's employees are free to become or remainmembersof Metal Polishers, Buffers, Platers and Helpers, International NATIONAL METAL PRODUCTS COMPANY,INC.553Union,Local No.70, affiliated with the AFL, and the re-spondent will not discriminate against any employee becauseof membership or activity in that organization,or any otherorganization;(d)Notify the Regional Director for the Eleventh Regionin writing within ten days from the date of this Order whatsteps the respondent has taken to comply therewith.------------------------------Judge, United States Circuit Courtof Appeals for the Seventh Circuit------------------------------Judge, United States Circuit Courtof Appeals for the Seventh Circuit------------------------------Judge, United States Circuit Courtof Appeals for the Seventh CircuitOn, April,16, 1941,the Board issued and duly, served upon theparties an Order approving the above stipulation,making it a partof the record in the case,and pursuant to Article II, Section 36, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,transferring the case to the Board for the purpose ofentry of a Decision and Order pursuant to the provisions of thestipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNational Metal Products Company, Inc., an Indiana corporationwith its principal place of business and plant at Connersville, Indi-ana, herein called the Connersville plant, is engaged in the manu-facture, sale,and distribution of exterior casket hardware. , During1940, the respondent purchased raw materials valued in excess, of$100,000, approximately 65 to 70 per cent of which were purchasedfrom outside the State of Indiana.During 1940, the respondentsold finished products valued in excess of $250,000,approximately75 per cent of which represented sales to customers located in-Statesother than Indiana.The respondent admits that it is engaged ininterstate commerce, within the meaning of the Act.We find that the above described operations constitute a continuousflow of trade, traffic, and commerce among the several States. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings -of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, National Metal Products Company, Inc., its officers andagents, shall:1.Cease and desist from :(a)Discouraging membership in Metal Polishers, Buffers, Platersand Helpers, International Union, Local No. 70, affiliated with theAFL, or any other labor organization of its employees, by discrim-inating in regard to hire or tenure of employment or any term orcondition of employment;(b) In any other manner, interfering with, restraining or coercingits employees in the exercise of their right to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing and to engage in concerted activities for thepurposes of collective bargaining, or other mutual aid or protection,as guaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Virgil Higgs immediate and full reinstatement tohis former position without prejudice to his seniority or other rightsand privileges;(b)Make whole Virgil Higgs for any loss of pay he may havesuffered by reason of the discrimination against him, by payment tohim of a sum of money equal to the amount which he would nor-mally have earned as wages during the period the respondent dis-criminated against him, less his net earnings during such period;(c) Immediately post notices in conspicuous places throughoutits plant at Connersville, Indiana, and maintain such notices fora period of sixty (60) consecutive days from the date of posting,stating: (1) That the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraphs 1 (a)and (b) of this Order; (2) That the respondent will take theaffirmative action set forth in paragraphs 2 (a) and (b) of thisOrder; and (3) That respondent's employees are free to becomeor remain members of Metal Polishers, Buffers, Platers and Helpers,International' Union, Local No. 70, affiliated with the AFL, and therespondent will not discriminate against any employee because ofmembership or activity in that organization, or any other organiza-tion ;(d)Notify the Regional Director for the Eleventh Region inwriting within ten days from the date of this Order what steps therespondent has taken to comply therewith.41